DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/CN2017/089718, filed June 23, 2017.

Status of Claims
Currently, claims 1-20 are pending in the instant application and under consideration herein.

Information Disclosure Statements
The information disclosure statements (IDS) dated January 6, 2020 (2); March 9, 2020; March 21, 2020; May 7, 2020; August 4, 2020; October 30, 2021 and August 13, 2021 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached. 

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims are indefinite because they seek to limit the claimed crystalline form by reciting XRPD data.  However, XRPD data is ambiguous without also reciting the particular conditions under which the peaks were observed.  At the very least, the type and wavelength of radiation used should be included in the claim to remove ambiguity from the data recited.  Further, it is noted that the claims recite many abbreviates in the “unit cell parameters” which should be defined clearly at least the first time they appear in the claim set.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The term “stable” in claim claims 5 and 6 is a relative term which renders the claim indefinite. The term “stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the claim cannot be fully ascertained absent a recitation of the type of stability being referred to – chemically stable? Thermodynamically stable? Photo stable?  Appropriate correction/clarification is required.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 17 recites the limitation "pharmaceutical composition" in the preamble or the claim.  There is insufficient antecedent basis for this limitation in the claim as there is no basis for the word “pharmaceutical” in claim 15 (and ultimately claim 8) from which it depends.

Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 8 makes reference to “crystalline form A, B, C, D, E, F and G” with respect to an entire Markush formula of compounds.  Crystalline form is a property of one particular compound, and the name of such a crystalline form (i.e. A-G) is meaningless without a description of the characteristics of that crystalline form (for example, lattice structure, how to make the crystalline form, XRPD pattern, etc.)  It is unclear what could possibly be meant, for example, by “Crystalline form B” or a compound which is only generically described by the Markush formula, never synthesized in the specification, and never crystallized.  What would the properties of such a compound be?  It is unclear how a person of ordinary skill in the art could determine the metes and bounds of the claims based on the impossibility of determining whether this limitation is met.  Thus, for the purposes of applying prior art, the disclosure of any crystalline form of an anticipatory compound will be interpreted as reading on the claims.

The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding the scope of claim 8 (and all claims depending from claim 8), the claim recites the following limitation: 
    PNG
    media_image1.png
    117
    579
    media_image1.png
    Greyscale

In addition to being unclear, as described above, the recitation of crystal form, A, B, C, D, E, F or G, as it relates to a generically described Markush formula of compounds is not sufficiently described in the specification. A crystal form is a particular lattice structure of one single, particularly defined compound. For example, the claim encompasses crystal form G of a compound where R is hydrogen, X is 1-morpholino, R2 and R3 are each phenyl, and R1 is benzyl.  Not only is this free base compound not described or exemplified in the specification, 
The following crystalline forms of resiquimod salts have been disclosed:
the resiquimod mono-HCI (1:1) salt crystalline form type A;
the resiquimod di-HCI salt (1:2) salt crystalline form type A and B;
the resiquimod mono-sulfate (1:1) salt crystalline form type A and B;
the resiquimod hemi-sulfate (2:1 ) salt crystalline form type A;
a resiquimod phosphate salt crystalline form type A;
a resiquimod maleate salt crystalline form type A;
a resiquimod malate salt crystalline form type A;
a resiquimod adipate salt crystalline form type A;
a resiquimod glycolate salt crystalline form type A;
a resiquimod hyppurate salt crystalline form type A;
a resiquimod tartrate salt crystalline form type A, B and C;
a resiquimod fumarate salt crystalline form type A, B and C;
a resiquimod glycolate salt crystalline form type A;
a resiquimod citrate salt crystalline form type A and B;
a resiquimod lactate salt crystalline form type A and B;
a resiquimod succinate salt crystalline form type A and B;
a resiquimod tosylate salt crystalline form type A and B;
a resiquimod mesylate salt crystalline form type A;
a resiquimod oxalate salt crystalline form type A and B;
a resiquimod gentisate salt crystalline form type A and B;
a resiquimod benzoate salt crystalline form type A and B; and
a resiquimod nitrate salt crystalline form type A and B
The present application does not disclose any other resiquimod crystalline salts, except for the particular ones listed above (e.g. any resiquimod salt crystalline forms of types D-H are not disclosed, nor is the stoichiometry of any salt crystal form excust for the (1:1) and (1:2) mono- and di-HCl salts, and the (1:1) and (2:1) sulfate and hemisulfate salts.  The stoichiometry of the remain salts listed above is not disclosed.  Since the crystal structure is an effect of the particular stoichiometry and particular arrangement in space of the free base and the salt, it is necessary to describe the stoichiometry of the above salt crystal forms in order to completely describe them.
In conclusion, Applicants have not sufficiently described these particular compounds and compositions in a manner that would allow a person of ordinary skill in the art to conclude that Applicants had possession of the entire claimed genus at the time of the invention.  The claims should be amended to recite only those crystalline forms actually shown to exist in the instant specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11, 13-14 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/084726 (“the ‘726 publication”).
The ‘726 publication teaches the following compounds (see Abstract):
    PNG
    media_image2.png
    95
    431
    media_image2.png
    Greyscale

The compound resiquimod is disclosed as being an activator for biosynthesis of TNF and administration for tumor treatment (see p. 2). By way of anticipatory examples, the ‘726 publication teaches the hydrochloride salt of the above compound as colorless needles (see Example 1), with the claimed method of treatment disclosed at page 22 where the compounds are administered to mouse tumors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,389,640 (“the ‘640 publication")  in view of Byrn et al., Pharmaceutical Research; Vol. 12, No. 7, pp. 945-954 (1996) and Berge et al. J. Pharm. Sci., 1977, 66 (1), 1-19.   
The instant claims are drawn to a composition comprising a crystal form of a compound of Formula I, where the crystal form is one of the salts recited in the last 4 lines of the claim.
Determining the scope and contents of the prior art

The ‘640 publication teaches the compound 
    PNG
    media_image3.png
    131
    155
    media_image3.png
    Greyscale
 (col. 2, lines 1-10) for the treatment of diseases, including cancer, where basal cell carcinoma is exemplified (col. 12, lines 58-68) and mouse MC-26 colon tumors are treated in the example at columns 47-48.  The prior art teaches the synthesis of many compounds where the free base reads on Formula I.  As one particularly relevant example, Example 27 (col. 19) is identical the last compound listed in instant claim 12.  Further, Example 40 (col. 23) is identical to the second-from-last compound listed in instant claim 12.  Pharmaceutically acceptable salt forms as well as their preparation 
Ascertaining the differences between the prior art and the claims at issue

The difference between the instant claims and the prior art is that the instantly claimed salt form is generically encompassed by the prior art, rather than specifically exemplified.
Resolving the level of ordinary skill in the pertinent art

In addition to the fact that there is a suggestion in the prior art to prepare the claimed salt form, the skilled artisan would have also been motivated to do so based on what was known and customary in the art at the time the invention was made.  Evidence of this knowledge is provided by Berge et al., which teaches the benefits of preparing salts of pharmaceutical compounds.  The reference teaches that “salt formation is a means of altering the physical, chemical, and biological characteristics of a drug without modifying its chemical structure” and further that “the salt form can have a dramatic influence on the overall properties of the parent compound” (p. 16, Conclusions section).  Although the reference discloses that, at the time it was written, there was not a way to knowingly predict how a particular salt would affect the properties of a given compound, it provides many factors and considerations which would have led one of ordinary skill in the art to choose a salt form that would meet the limitations of the instant claims, especially when particular acids by which a salt form can be prepared were suggested by the primary reference.  For example, Berge et al. teaches that “knowledge that one salt form imparts greater water solubility, is less toxic, or slows dissolution rate” would be beneficial to formulators and that sometimes generalizations can be made in this regard (page 2, column 2, paragraph 2). These factors, in turn, affect the bioavailability and formulation characteristics of a drug (p. 5, column 1, last paragraph). Additionally, salt formation is one of the first approaches 
Further, with regard to the claimed “crystal,” Byrn et al. provides a logical approach for the skilled artisan seeking to develop additional solid forms of known pharmaceutical substances.  The reference teaches the routine nature of crystallizing a given substance from a number of different solvents by cooling hot saturated solutions or partly evaporating clear saturated solutions to arrive at different polymorphs of a given substance (see p. 946, right column).  Further, the use of solvent-water mixtures to prepare hydrates of a known substances was also disclosed at page 949.
To this end, it is noted that MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement 
Accordingly, it would not have been considered inventive for the skilled artisan to follow the explicit suggestion of the primary reference to prepare a pharmaceutically acceptable salt of a known compound by conventional methods (Rationale (G) above).  The prior art teaches using any conventional method to prepare the claimed salt form.  The skilled artisan would have reasonably expected success in doing so since the primary reference teaches that such forms are within the scope of the contemplated invention and the secondary references teach that it is customary in the art to prepare alternative forms such as different salt forms in order to improve the properties of known pharmaceuticals.  Thus, it would have been prima facie obvious at the time the instant invention was made to prepare the claimed forms of the prior art compound.

Conclusion
Claims 1-3 and 7 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699